ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 14 are allowable. The restriction requirement among Groups I through IV , as set forth in the Office action mailed on February 11, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 11, 2021, is partially withdrawn.  Claims 5-9 , directed to non-elected Groups II through IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-13, directed to non-elected inventions are withdrawn from consideration because they do not all  require all the limitations of an allowable claim. 
This application is in condition for allowance except for the presence of claims 5-9 directed to Groups II through IV are non-elected without traverse.  Accordingly, claims 5-9 been cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Drawings
In view of Applicant’s claim amendments filed August 30, 2021, the drawing objection(s) set forth in the office action dated April 29, 2021, are withdrawn.  The drawings dated January 16, 2020, are accepted.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. James Y. Kim on November 10, 2021.
IN THE CLAIMS
In claim 4, line 1, a comma (“,”) is inserted after the recitation “first hole”.
In claim 4, line 2, a comma (“,”) is inserted after the recitation “a pipe”.
In claim 4, line 3, a comma (“,”) is inserted after the recitation “hole”.
In claim 4, line 3, a comma (“,”) is inserted after the recitation “performed”.
In claim 5, lines 1-2, both recitations of “the sub metal members” are changed to –the at least two sub metal members--.
In claim 5, line 3, the recitation “a shape of doughnuts cut by half” is changed to –a semi-circle 
.
Allowable Subject Matter
Claims 1-9 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art does not disclose or render obvious the valve, wherein a width of the sub metal flange member is larger than a width of the liner flange member, and the sub metal flange member surrounds the liner body member while the sub metal flange member is disposed behind the liner flange member, in combination with the remainder limitations of the claim.
Claims 2-9 and 14 are allowable because they require all the limitations of an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753